Case 4:19-cv-00902-ALM-CAN Document 68 Filed 07/16/20 Page 1 of 2 PageID #: 264




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  CRAIG CUNNINGHAM                                 §
                                                   § Civil Action No. 4:19-CV-902
  v.                                               § (Judge Mazzant/Judge Nowak)
                                                   §
  JP3 ENTERPRISES, LLC, D/B/A MY                   §
  VEHICLE PROTECTION, ET AL.                       §

                         ORDER OF DISMISSAL WITH PREJUDICE

        On this date, the Court considered the Stipulation for Dismissal submitted by Plaintiff

 Craig Cunningham and Defendants JP3 Enterprises, LLC, Ensurety Ventures, LLC d/b/a Omega

 Auto Care, Lyndon Southern Insurance Company, EGV Companies, Inc., Auto Knight Motor

 Club, Inc., EFS Companies, LLC, and James William Pyant (Dkt. #65) and Motion to Dismiss

 filed by Plaintiff (Dkt. #67). After reviewing the Stipulation and Motion, and all relevant filings,

 and finding that Plaintiff and Defendants agree, the Court finds the Stipulation and Motion should

 each be GRANTED. Accordingly,

        It is therefore ORDERED that, by agreement of Plaintiff and Defendants, all claims

 against Defendant Defendants JP3 Enterprises, LLC, Ensurety Ventures, LLC d/b/a Omega Auto

 Care, Lyndon Southern Insurance Company, EGV Companies, Inc., Auto Knight Motor Club,

 Inc., EFS Companies, LLC, James William Pyant, Drew Gomberg, and Suncoast Merchant

 Services, LLC in the above-entitled and number action are hereby DISMISSED WITH

 PREJUDICE.

        It is further ORDERED that, by agreement of Plaintiff and Defendants, each party shall

 bear their own costs and attorneys’ fees.

        All relief not previously granted is hereby DENIED.
    Case 4:19-cv-00902-ALM-CAN Document 68 Filed 07/16/20 Page 2 of 2 PageID #: 265

.



           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 16th day of July, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   2
